Porter, J.

delivered the opinion of the court.
This case offers no matter for 'inquiry, but the credit due to witnesses, and the weight which should be given to testimony which is contradictory. We should have great difficulty in coming to a satisfactory conclusion on the proof adduced, and we therefore, think, we are not authorised to disturb a verdict and judgment, given by those who had better opportunities, than we possess, of ascertaining the truth, on a question of fact.
It is, therefore, ordered, adjudged and "decreed, that the judgment of the Parish Court be affirmed, with costs.